Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 1 of 12 Page ID
                                  #:3874




                    EXHIBIT 3
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 2 of 12 Page ID
                                  #:3875




  1

  2

  3                          UNITED STATES DISTRICT COURT

  4                         CENTRAL DISTRICT OF CALIFORNIA
                                  EASTERN DIVISION
  5

  6

  7    MONSTER ENERGY COMPANY,             )
                                           )
  8                                        )
                    PLAINTIFF,             )
  9                                        )
                    V.                     )   ED CV 18-01882-JGB(SHK)
 10                                        )
                                           )   JANUARY 13, 2020
 11    VITAL PHARMACEUTICALS, INC.,        )   RIVERSIDE, CALIFORNIA
       ET AL.,                             )
 12                                        )   (11:02 A.M. TO 11:56 A.M.)
                  DEFENDANTS.              )
 13                                        )

 14
                                        HEARING
 15
                         BEFORE THE HONORABLE SHASHI H. KEWALRAMANI
 16                            UNITED STATES MAGISTRATE JUDGE

 17
       APPEARANCES:                    SEE NEXT PAGE
 18
       COURT REPORTER:                 RECORDED; COURTSMART
 19
       COURTROOM DEPUTY:               D. CASTELLANOS
 20
       TRANSCRIBER:                    DOROTHY BABYKIN
 21                                    COURTHOUSE SERVICES
                                       1218 VALEBROOK PLACE
 22                                    GLENDORA, CALIFORNIA    91740
                                       (626) 963-0566
 23

 24
       PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
 25    TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE. Exhibit 3, Page 6
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 3 of 12 Page ID
                                  #:3876




                                                                           2

  1    APPEARANCES:

  2    FOR THE PLAINTIFF MONSTER ENERGY COMPANY:

  3               HUESTON HENNIGAN LLP
                  BY: MICHAEL HAYES TODISCO
  4                    VARUN BEHL
                       ATTORNEY AT LAW
  5                523 WEST 6TH STREET
                   SUITE 400
  6                LOS ANGELES, CALIFORNIA 90014

  7
                    SHOOK HARDY & BACON
  8                 BY: EVA WEILER
                         ATTORNEY AT LAW
  9                 5 PARK PLACE
                    SUITE 1600
 10                 IRVINE, CALIFORNIA 92614

 11
       FOR THE DEFENDANT VITAL PHARMACEUTICALS, INC.:
 12

 13                 GORDON & REES LLP
                    BY: TIMOTHY K. BRANSON
 14                      ATTORNEY AT LAW
                    633 WEST 5TH STREET
 15                 52ND FLOOR
                    LOS ANGELES, CALIFORNIA     90071
 16

 17                 GORDON & REES SCULLY MANSUKHANI LLP
                    BY: MICHAEL D. KANACH
 18                      ATTORNEY AT LAW
                    275 BATTERY STREET
 19                 SUITE 2000
                    SAN FRANCISCO, CALIFORNIA 94111
 20                 (TELEPHONICALLY)

 21

 22

 23

 24
                                                             Exhibit 3, Page 7
 25
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 4 of 12 Page ID
                                  #:3877




                                                                          14

  1               THE COURT: (READING.)

  2               ALL COMMUNICATIONS BETWEEN SHOOK HARDY OR MR. MILES

  3               AND THE U.S. FOOD AND DRUG ADMINISTRATION RELATED TO

  4               VPX OR OWOC OR BANG REGARDLESS OF DATE.

  5               MR. TODISCO:     SO, I UNDERSTAND FROM SHOOK THAT THERE

  6    ARE NO DOCUMENTS RESPONSIVE TO THIS RFP, AND THAT HAS BEEN

  7    REPRESENTED TO MR. KANACH ON --

  8               THE COURT:     OKAY.

  9               MR. TODISCO:     -- THE PHONE.

 10               THE COURT:     ALL RIGHT.

 11               MR. KANACH, YOU GOT THAT REPRESENTATION?

 12               MR. KANACH:     WHAT WE HEARD FROM SHOOK HARDY --

 13               THIS IS MR. KANACH ON THE PHONE --

 14               -- WHAT WE HEARD FROM SHOOK HARDY IS THAT THEY

 15    STOPPED ALL SEARCHES UNTIL THE COURT COMPELLED THEM TO PRODUCE.

 16    THEY WOULD NOT TAKE A POSITION IN WRITING TO US THAT THEY HAD

 17    COMPLETED THEIR SEARCH WITH RESPECT TO ANY OF THE DOCUMENT --

 18    SPECIFIC DOCUMENT REQUESTS.

 19               SO, IF -- IF THEY DO TELL US THAT THEY'VE COMPLETED

 20    THEIR REVIEW AND THAT THERE ARE NO DOCUMENTS, THAT WOULD

 21    OBVIOUSLY BE SUFFICIENT FOR OUR PURPOSES.        BUT THEY HAVE NOT

 22    PUT THAT IN WRITING TO US AT THIS TIME.

 23               THE COURT:     MR. TODISCO, YOU GUYS WANT TO PUT THAT IN

 24    WRITING?
                                                          Exhibit 3, Page 8
 25               MR. TODISCO:     I WOULD WANT TO CONFER WITH COUNSEL FOR
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 5 of 12 Page ID
                                  #:3878




                                                                          15

  1    SHOOK.   BUT AS TO RFP 1, BASED ON WHAT SHOOK HAS DONE TO DATE,

  2    WHICH I BELIEVE IS MORE THAN A REASONABLE SEARCH UNDER --

  3               THE COURT:     WELL, YOU NOW INSERTED A PHRASE IN THERE

  4    "WHAT SHOOK HAS DONE TO DATE."

  5               MR. TODISCO:     YEAH.   SORRY.   WHAT I WAS SAYING IS

  6    WHAT SHOOK HAS DONE WOULD BE -- WOULD QUALIFY AS A REASONABLE

  7    SEARCH, I BELIEVE, BASED ON WHAT I'VE HEARD OVER THE PHONE AND

  8    WOULD HAVE MET THEIR OBLIGATIONS TO SEARCH FOR THESE DOCUMENTS.

  9               BUT I DON'T WANT TO SPEAK FOR THEM.        I UNDERSTAND

 10    THAT THEY'VE DONE A FAIRLY BROAD --

 11               THE COURT:     MS. WEILER JUST SAID YOU'RE SPEAKING FOR

 12    THEM.

 13               MS. WEILER:     SURE, YOUR HONOR.

 14               YES, WE HAVE DONE WHAT I WOULD QUALIFY AS A

 15    REASONABLE SEARCH FOR THESE DOCUMENTS TO DATE.         AND NO

 16    RESPONSIVE DOCUMENTS TO RFP NUMBER 1 HAVE BEEN LOCATED.

 17               THE COURT:     OKAY.

 18               YOU GOT THAT ON THE RECORD, MR. KANACH.

 19               SO, LET'S MOVE ON TO RFP NUMBER 2.

 20               ALL DOCUMENTS AND COMMUNICATIONS BETWEEN

 21               YOU AND THE U.S FOOD AND DRUG ADMINISTRATION RELATED

 22               TO MONSTER PRODUCTS REGARDLESS OF DATE.

 23                MR. KANACH, I DON'T SEE THE RELEVANCY OF THIS

 24    REQUEST.
                                                          Exhibit 3, Page 9
 25               MR. BRANSON:     YOUR HONOR, THE NATURE OF THIS REQUEST
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 6 of 12 Page ID
                                  #:3879




                                                                           16

  1    IS TO -- FOR CONTEXT TO SEE IF MONSTER IS TAKING INCONSISTENT

  2    POSITIONS WITH RESPECT TO ITS OWN PRODUCTS, WHICH IN -- AT

  3    LEAST IN AT LEAST ONE CASE THE PRODUCT IS VERY SIMILAR --

  4               THE COURT:     ARE YOU TALKING AN UNCLEAN HANDS DEFENSE?

  5               MR. BRANSON:     YES, SIR.

  6               THE COURT:     OKAY.     WE'VE ALREADY RULED ON THAT.      IT'S

  7    NOT RELEVANT.

  8               MR. BRANSON:     OKAY.     VERY WELL.

  9               THE COURT:     WE'RE OVER IT.     WE'RE DONE.

 10               RFP NUMBER 3.

 11               ALL COMMUNICATIONS BETWEEN YOU AND THE BURSOR &

 12               FISHER LAW FIRM RELATED TO VPX OR OWOC OR BANG

 13               REGARDLESS OF DATE.

 14               OKAY.   GO AHEAD, MR. TODISCO.

 15               MR. TODISCO:     MONSTER DOES NOT UNDERSTAND HOW

 16    COMMUNICATIONS BETWEEN ITS COUNSEL AND A THIRD PARTY LAW FIRM

 17    HAVE ANY RELEVANCE TO VPX'S DEFENSES OR TO MONSTER'S CLAIMS.              I

 18    DON'T BELIEVE THAT CONDUCT OF COUNSEL IS AT -- IS AT ISSUE

 19    HERE.

 20               MR. BRANSON:     YOUR HONOR, TO GIVE YOU A LITTLE

 21    CONTEXT FOR THIS.

 22               THE COURT:     SURE.

 23               MR. BRANSON:     AND FOR THE NEXT -- MOST OF THE REST OF

 24    THEM.
                                                            Exhibit 3, Page 10
 25               THE COURT:     SURE.
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 7 of 12 Page ID
                                  #:3880




                                                                          17

  1               MR. BRANSON:     ALL THESE ATTORNEYS ARE FOR THE MOST

  2    PART PLAINTIFFS' ATTORNEYS AND FIRMS IN OTHER CASES THAT ARE

  3    PENDING AGAINST MY CLIENT VPX CLASS ACTIONS, OTHER UNFAIR

  4    COMPETITION CASE IN FLORIDA.

  5               AT THE INCEPTION OF THIS PARTICULAR CASE, MR. MILES

  6    MADE STATEMENTS TO THE MEDIA WHICH ESSENTIALLY SAID, YOU KNOW,

  7    THIS IS JUST -- THIS IS JUST THE BEGINNING OF, YOU KNOW, WHAT

  8    WE SEE AS MORE LITIGATION AT VPX.       I THINK THE EXACT LANGUAGE

  9    WAS:

 10              THIS LAWSUIT IS JUST THE TIP OF THE ICEBERG -- WOULD

 11              NOT BE SURPRISED IF THE FDA TOOK ACTION OR IF THERE

 12              ARE OTHER CLASS ACTION LAWSUITS FILED.

 13                 WE HAVE REASON TO BELIEVE THAT MONSTER AND ITS

 14    COUNSEL, PARTICULARLY MR. MILES, ARE COORDINATING AND

 15    COOPERATING WITH THESE OTHER LAWYERS.        AND IT'S NOT JUST THE

 16    MEDIA STATEMENTS.     WE HAVE OTHER EVIDENCE THAT SUGGESTS THAT

 17    THAT'S HAPPENING.

 18               SO, WE BELIEVE WE'RE ENTITLED TO SEE TO THE EXTENT

 19    THAT MONSTER IS COOPERATING AND COORDINATING WITH THESE OTHER

 20    ATTORNEYS ABOUT -- THESE ARE ABOUT OUR CLAIMS.         THESE ARE --

 21    THESE ARE ABOUT MY CLIENT AND OUR CLAIMS.

 22               IF THESE ARE COORDINATING AND THEY'RE SHARING

 23    INFORMATION THAT'S NOT PRIVILEGED -- MAYBE IT'S A FIGHT WHETHER

 24    IT'S PRIVILEGED OR NOT.      AND THEY DON'T SEEM TO KNOW IF IT IS.
                                                     Exhibit 3, Page 11
 25    BUT IF -- WE SHOULD BE ABLE TO SEE WHAT THOSE COMMUNICATIONS
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 8 of 12 Page ID
                                  #:3881




                                                                          20

  1    THEY'RE KILLING US IN THE MARKET.       WE NEED TO DO SOMETHING

  2    ELSE.

  3                 THIS IS ALL SOMETHING I THINK WE SHOULD BE ABLE TO

  4    SEE.

  5                THE COURT:    I DON'T SEE IT.     I MEAN, BASED ON WHAT

  6    I'VE HEARD, I DON'T SEE IT.

  7                MR. KANACH, ANYTHING TO ADD?

  8                MR. KANACH:    YES, YOUR HONOR.

  9                JUST FOR A LITTLE BIT MORE BACKGROUND HERE.

 10                THE COURT:    SURE.

 11                MR. KANACH:    OBVIOUSLY THE MONSTER CASE WAS FILED

 12    FIRST.     ALL THE OTHER CASES WERE FILED SUBSEQUENTLY.

 13                 ALSO, THE MAJORITY OF THOSE CLASS ACTION CASES HAVE

 14    BEEN DISMISSED, SOME OF WHICH WERE VOLUNTARILY DISMISSED.

 15                IT'S JUST -- THE STRENGTH OF THOSE CASES IS VERY

 16    SIMILAR TO THE STRENGTH OF THESE CASES -- THIS CASE HERE.

 17    WITH RESPECT TO THE -- ALL THE CLAIMS THAT THE PLAINTIFF IS

 18    MAKING THESE ARE REALLY COPYCAT CASES THAT WE THINK ARE A

 19    STRATEGIC -- YOU KNOW, FOR COMPETITIVE REASONS.         THEY ARE NOT

 20    FILING THIS LAWSUIT TO ACTUALLY GET TO THE ROOT OF THE -- YOU

 21    KNOW, IS THERE THIS MUCH CREATINE IN IT TO SUPPORT THIS CLAIM.

 22                 THIS IS A STRATEGIC COORDINATION OF MONSTER'S

 23    COUNSEL.    AND THAT'S WHERE WE WANT TO GET THE INFORMATION.

 24                BECAUSE IF THE DEFENDANTS ARE SUCCESSFUL IN DEFENDING
                                                     Exhibit 3, Page 12
 25    THIS CASE, AND WE NEED TO, YOU KNOW, SHOW THAT THIS CASE WAS
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 9 of 12 Page ID
                                  #:3882




                                                                          21

  1    EXCEPTIONAL AND ALL THE OTHER CASES ARE DISMISSED, OR THAT THE

  2    DEFENDANT VPX WINS ALL THOSE CASES, IT WILL JUST BE EVIDENCE TO

  3    SHOW THAT THIS WAS ALL COORDINATED, NOT BECAUSE OF THE STRENGTH

  4    OF THEIR CLAIMS, BUT BECAUSE OF -- FOR COMPETITIVE REASONS ON

  5    BEHALF OF MONSTER.

  6                 THE COURT:    SOUNDS LIKE SOME SORT OF A SLAPP ACTION

  7    OR AN ANTISLAPP.     IF THAT'S --

  8                 MR. KANACH:    AND JUST, YOUR HONOR, WHAT WE'VE HEARD

  9    FROM SHOOK HARDY DURING OUR EXTENSIVE MEET AND CONFER, BESIDES

 10    THE FACT THAT THEY SAID THEY WEREN'T COMPLETE WITH THEIR

 11    REVIEW, THEY TOLD US THAT THERE WAS A SINGLE DOCUMENT THAT THEY

 12    THOUGHT WAS NOT REALLY -- I FORGET WHAT WORD THEY USED, MAYBE

 13    SUBSTANTIVE OR RELEVANT -- THAT WAS RESPONSIVE TO THESE.

 14                 AND WE SAID, WELL, IF IT'S NOT REALLY A BIG DEAL, CAN

 15    YOU PRODUCE IT TO US SO WE CAN SEE IT BEFORE WE TAKE THIS TO

 16    THE COURT.     AND THEY REFUSED TO SHOW IT TO US.

 17                 AND WE ASKED THEM TO PUT -- YOU KNOW, IF THERE ARE SO

 18    FEW DOCUMENTS, COULD THEY PUT IT ON A PRIVILEGE LOG.          AND THEY

 19    REFUSED TO DO THAT AS WELL.

 20                 OBVIOUSLY, IF THERE IS A COMMON INTEREST PRIVILEGE

 21    THAT THESE PARTIES ARE ALL COORDINATING THEIR ATTACK AND

 22    THEY'RE PLAINTIFF'S CLAIMS, SOME OF THOSE MAY FALL UNDER COMMON

 23    INTEREST.     SOME OF THOSE MAY NOT.

 24                 AND AT A MINIMUM, WE WANT TO BE ABLE TO SEE ON A
                                                     Exhibit 3, Page 13
 25    PRIVILEGE LOG -- EVEN IF IT'S ONLY ONE DOCUMENT, WE WANT TO BE
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 10 of 12 Page ID
                                  #:3883




                                                                          29

   1               MR. BRANSON:     THROUGHOUT HISTORY, THERE HAVE BEEN

   2   SEVERAL.

   3               THE COURT:     OKAY.   I MEAN, DO YOU THINK IT'S

   4   APPROPRIATE FOR THEM TO SERVE THIRD-PARTY SUBPOENAS TO EACH OF

   5   THOSE LAW FIRMS AND SAY PROVIDE ALL DOCUMENTS RELATED TO

   6   MONSTER?

   7               BECAUSE AT YOUR CORE YOU'RE SAYING YOU CAN'T COMPETE

   8   -- THEY CAN'T COMPETE WITH US IN THE MARKETPLACE.          THEREFORE,

   9   THEY'RE GOING TO COME BACK AT US THROUGH THIS BUSINESS STRATEGY

  10   OF LAWSUITS AND CLASS ACTIONS.

  11               SIMILARLY, THEY MAY SAY, WELL, YOU KNOW WHAT, THEY

  12   DON'T LIKE MONSTER.      AND THEY'RE GOING TO DO -- THEY'RE GOING

  13   TO DO WHATEVER THEY WANT TO TAKE US OUT.         BECAUSE THAT GOES TO

  14   THE MOTIVATION OF -- OF WHATEVER.

  15               I MEAN, WE GET -- YOU GET MORE AND MORE FAR AFIELD OF

  16   THE CLAIMS THAT ARE BEING MADE HERE.

  17               THE CLAIMS THAT ARE BEING MADE HERE ARE RELATED TO

  18   BANG AND CREATINE, RIGHT? -- BANG AND CREATINE.

  19               AND IT'S BEING EXPANDED -- AND I THINK FAIRLY SO YOU

  20   CAN DO THIS IN THE DEPOSITIONS OF WHAT'S YOUR MOTIVATION FOR

  21   THIS.   BECAUSE TO SHOW THAT THIS BANG AND CREATINE CASE IS A

  22   SUBTERFUGE RATHER THAN AN ACTUAL VIABLE CLAIM.          AND THAT MAY BE

  23   THE CASE.    BUT I DON'T KNOW THAT.

  24               AND THAT'S -- YOU KNOW, I DON'T KNOW WHEN MSJ
                                                          Exhibit 3, Page 14
  25   DEADLINES ARE COMING UP.       AND YOU'LL HAVE TO DECIDE THAT.
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 11 of 12 Page ID
                                  #:3884




                                                                                  36

   1                THEY HAVEN'T COMMITTED EITHER WAY WHETHER THEY'RE

   2   GOING TO FILE ONE, BUT WE DID GIVE THEM AN EXTENSION.

   3                THE COURT:     ARE YOU INVOLVED IN THAT CASE?

   4                MR. BRANSON:     PARDON ME?        YES.    YES.

   5                THE COURT:     OH, YOU ARE.        OKAY.    SO, YOU KNOW ABOUT

   6   THAT CASE?

   7                MR. BRANSON:     I DO.     I DO.

   8                THE COURT:     OKAY.     AND, SO, CAN YOU -- CAN YOU SHED

   9   SOME LIGHT ON WHAT'S GOING ON THERE.

  10                MR. BRANSON:     JUST GENERALLY IN THE CASE, OR?

  11                THE COURT:     NO.     JUST ABOUT WITH RESPECT TO THIS

  12   MOTION.

  13                MR. BRANSON:     WE --

  14                THE COURT:     OR A POTENTIAL MOTION.

  15                MR. BRANSON:     WE DID SERVE SIMILAR SUBPOENAS TO THE

  16   SAME PARTIES IN -- IN FLORIDA.           AND IT'S AT THE POINT WHERE WE

  17   RECEIVED SOME WRITTEN OBJECTIONS SIMILAR TO WHAT WE DID HERE.

  18                MOST EVERYONE HAS ASKED FOR MORE TIME TO RESPOND TO

  19   US.   EVERYONE IS GENERALLY TAKING THE SAME POSITION VAGUELY

  20   THAT IT'S ATTORNEY-CLIENT OR WORK-PRODUCT OR COMMON INTEREST --

  21   ONE OF -- YOU KNOW, OR SOME ASPECT OF THAT.

  22                WE'VE BASICALLY BEEN COOPERATIVE IN GIVING PEOPLE

  23   TIME TO SEARCH FOR THEIR DOCUMENTS.              BUT NO MOTIONS -- WE DON'T

  24   KNOW IF ANYONE IS GOING TO FILE ANYTHING OR HOW IT'S GOING TO
                                                                  Exhibit 3, Page 15
  25    -- IT'S STILL PLAYING THROUGH.
Case 5:18-cv-01882-JGB-SHK Document 164-4 Filed 01/22/20 Page 12 of 12 Page ID
                                  #:3885




                                                                           47

   1                          C E R T I F I C A T E

   2

   3
                I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT
   4   FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE
       ABOVE-ENTITLED MATTER.
   5

   6
       /S/ DOROTHY BABYKIN                               1/21/20
   7   ______________________________                    ___________
       FEDERALLY CERTIFIED TRANSCRIBER                   DATED
   8   DOROTHY BABYKIN

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
                                                            Exhibit 3, Page 16
  25
